                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                 Case No. 1:17-mj-00122-SAB

                                Plaintiff,
v.                                                        DEFENDANT’S STATUS REPORT ON
                                                          UNSUPERVISED PROBATION
MEGAN N. BRIM,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Possession of a controlled substance
              Sentence Date:                      February 2, 2018
              Review Hearing Date:                January 17, 2019
              Probation Expires On:               February 2, 2019


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $10.00 special assessment

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☒            To date, Defendant has paid a total of $10.00.1
              ☐ If not paid in full when was last time payment:

 ☒            Compliance with Other Conditions of Probation: Ms. Brim has completed an Inpatient Drug
              Rehabilitation program and the aftercare program. Additionally, Ms. Brim completed 50 hours of
              community service.



 1
     Ms. Brim sent her $10.00 payment overnight via USPS on 1/3/2018.



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
On December 23, 2018, Ms. Brim was discharged from CLARE because she had completed the program.
Defense counsel spoke with a representative from CLARE (Anderson Broussard) today and was informed
that Ms. Brim was a great client, did all that was asked of her, and had no violations. She was simply
discharged because she had completed the program. We are awaiting a letter from Mr. Broussard that
reflects what was conveyed to counsel via phone.

GOVERNMENT POSITION:
☒       The Government agrees to the above-described compliance contingent upon receipt of
written confirmation from program.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DATED: January 3, 2018                                       /s/ Michael Tierney
                                                             MICHAEL TIERNEY
                                                             Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):
         Upon providing proof of Ms. Brim’s successful completion of the CLARE program, and
in light of the additional information detailed in this status report, the defendant moves for the
following:
             ☒             that the review hearing set for 1/17/2019 at 10:00 a.m.
                           ☐            be continued to 12/19/2020_at 10:00 a.m.; or
                           ☒            be vacated.

DATED: 1/3/2019                                              /s/ Hope Alley                     r
                                                             DEFENDANT’S COUNSEL

                                                           ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.

IT IS SO ORDERED.

Dated:            January 4, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
